DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1-7 and 10-19 are currently pending.  Claims 1-6, 12, and 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  In response to the Office Action mailed 12/08/2021 applicant amended claims 1, 3-7 and 10-17; canceled claims 8-9; and newly added claims 18 and claim 19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20200073162 A1 to Shin et al. in view of US 20130128192 A1 to Ishikawa et al.
Regarding Claim 7.  Shin discloses a manufacturing method of a liquid crystal display panel, comprising steps of: a cell assembling step of providing a first substrate (Fig. 7 substrate 100) and a second substrate (Fig. 7 substrate 200), filling a plurality of liquid crystals into space between the first substrate and the second substrate (Fig. 7 liquid crystal layer 300), for conducting cell assembly between the first substrate and the second substrate; a sealant curing step of forming a sealant between the first substrate and the second substrate to surround the liquid crystals (See Fig. 8 seal 250), and curing the sealant to form an intermediate product (para 20), wherein the intermediate product comprises a display area (Fig. 5 display area DA) and a non-display area (Fig. 5 non-display area NDA); and a light-shielding layer forming step of disposing a light-shielding material layer on a side of the second substrate away from the first substrate (See Fig. 5 light-blocking layer 610), and patterning the light-shielding material layer to form a first part and a second part (See Fig. 5), wherein the first part is located in the non-display area (See Fig. 5), and the second part is located in the display area (See Fig. 5). 
Shin does not specifically disclose disposing a light-shielding material layer on a side of the second substrate facing away from the first substrate.
However, Ishikawa discloses disposing a light-shielding material layer on a side of the second substrate facing away from the first substrate (See Fig. 4 light-shielding layer 25). Applying a known technique to a known device ready for improvement to yield predictable results to one of ordinary skill in the art (MPEP2143(I)(D), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include disposing a light-shielding material layer on a side of the second substrate facing away from the first substrate.
Claim 10-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shin and Ishikawa as applied to claim 7 in view of WO 2013155799 A1 to Chen.
Regarding Claim 10.  As stated above, Shin and Ishikawa discloses all the limitations of base claim 7.
Shin and Ishikawa do not specifically disclose that in the light-shielding layer forming step, the light-shielding material layer is defined as a photoresist material; the light-shielding layer forming step comprises steps of: providing a second mask, and placing the second mask on a side of the light-shielding material layer facing away from the first substrate; irradiating the light-shielding material layer with light from a side of the second mask facing away from the second substrate; and etching the light-shielding material layer to form a patterned light-shielding layer.
However, Chen discloses in the light-shielding layer forming step, the light-shielding material layer is defined as a photoresist material; the light-shielding layer forming step comprises steps of: providing a second mask, and placing the second mask on a side of the light-shielding material layer facing away from the first substrate; irradiating the light-shielding material layer with light from a side of the second mask facing away from the second substrate; and etching the light-shielding material layer to form a patterned light-shielding layer (See para 53-54). Applying a known technique to a known device ready for improvement to yield predictable results to one of ordinary skill in the art (MPEP2143(I)(D), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include in the light-shielding layer forming step, the light-shielding material layer is defined as a photoresist material; the light-shielding layer forming step comprises steps of: providing a second mask, and placing the second mask on a side of the light-shielding material layer facing away from the first substrate; irradiating the light-shielding material layer with light from a side of the second mask facing away from the second substrate; and etching the light-shielding material layer to form a patterned light-shielding layer.
Regarding Claim 11.  Ishikawa further discloses an optical film forming step of forming an optical film on the side of the second substrate facing away from the first substrate (Fig. 4 polarizing plate 61), and the light-shielding layer is located between the second substrate and the optical film layer (See Fig. 4 light-shielding layer 25). Applying a known technique to a known device ready for improvement to yield predictable results to one of ordinary skill in the art (MPEP2143(I)(D), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Regarding Claim 13.  Shin further discloses the first substrate is an array substrate, and the second substrate is a color filter substrate (See Fig. 5 TFT and  color filters 642, 644, and 646). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shin, Ishikawa and Chen as applied to claim 10 in view of US 20170352561 A1 to Ma et al.
Regarding Claim 18.  As stated above, Shin, Ishikawa and Chen discloses all the limitations of base claim 10.
Shin, Ishikawa and Chen do not specifically disclose that the sealant curing step comprises steps of: providing a first mask, and placing the first mask on the side of the second substrate away from the first substrate; irradiating the second substrate with an ultraviolet light from a side of the first mask away from the second substrate to cure the sealant; and removing the first mask.
However, Ma discloses the sealant curing step comprises steps of: providing a first mask (Fig. 5 mask 507), and placing the first mask on the side of the second substrate away from the first substrate (See Fig. 5); irradiating the second substrate with an ultraviolet light from a side of the first mask away from the second substrate to cure the sealant; and removing the first mask (See Fig. 5 and Fig. 6 and para 8). Applying a known technique to a known device ready for improvement to yield predictable results to one of ordinary skill in the art (MPEP2143(I)(D), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the sealant curing step comprises steps of: providing a first mask, and placing the first mask on the side of the second substrate away from the first substrate; irradiating the second substrate with an ultraviolet light from a side of the first mask away from the second substrate to cure the sealant; and removing the first mask.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shin, Ishikawa and Chen as applied to claim 10 in view of US 20190271867 A1 to Tsuchiya et al.
Regarding Claim 19.  As stated above, Shin, Ishikawa and Chen disclose all the limitations of base claim 10.
Shin, Ishikawa and Chen do not specifically disclose that an optical alignment step of the liquid crystals, and the optical alignment step of the liquid crystals comprises step of irradiating the second substrate with an ultraviolet light from the side of the second substrate away from the first substrate.
However, Tsuchiya discloses an optical alignment step of the liquid crystals, and the optical alignment step of the liquid crystals comprises step of irradiating the second substrate with an ultraviolet light from the side of the second substrate away from the first substrate (See para 106). Applying a known technique to a known device ready for improvement to yield predictable results to one of ordinary skill in the art (MPEP2143(I)(D), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include an optical alignment step of the liquid crystals, and the optical alignment step of the liquid crystals comprises step of irradiating the second substrate with an ultraviolet light from the side of the second substrate away from the first substrate.
Response to Arguments
Applicant's arguments filed 3/07/2022 have been fully considered but they are not persuasive. Claim 10 was amended in a manner affecting the scope of the claims and is currently rejected as cited in the rejection above.  Applicant argues the prior art of record does not disclose the limitation “a light-shielding material layer on a side of the second substrate facing away from the first substrate.”  Although Shin alone does not anticipate all the limitations of independent claim 7, Shin in combination with Ishikawa discloses applicant’s claimed invention as rejected above.
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871